Citation Nr: 0002469	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1951 to October 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan, which denied entitlement to a 
TDIU.  In June 1998, the Board remanded the claim for further 
development.  As all actions requested in the Board's 
June 1998 remand have been accomplished, to the extent 
possible, the Board will proceed to adjudicate the veteran's 
claim herein below.  See Stegall v. West, 11 Vet. App. 268 
(1998).

An August 1999 supplemental statement of the case (SSOC) also 
included the matters of evaluations for the service-connected 
left hip and lumbar spine disabilities.  In the accompanying 
cover letter, the RO informed the veteran that he had 60 days 
to perfect his appeal as to these issues.  The veteran did 
not respond within that time.  Subsequently, in a December 
1999 statement, the veteran's representative listed the 
evaluations of the service-connected disabilities as issues 
on appeal.  The RO noted that such matters were not currently 
on appeal.  Otherwise, the RO is invited to take any other 
appropriate action.   


FINDINGS OF FACT

1.  The veteran's service connected disabilities are post-
operative total left hip arthroplasty revision, evaluated as 
50 percent disabling, and levoscoliosis of the lumbar spine, 
secondary to left leg shortening, with degenerative 
arthritis, evaluated as 10 percent disabling.  

2.  The veteran has primarily worked as a salesman since 
discharge from the military.  

3.  The competent and probative evidence does not show that 
the veteran's service-connected disabilities, in and of 
themselves, are of sufficient severity as to prevent him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.



CONCLUSION OF LAW

The criteria to warrant entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In his initial application for VA compensation benefits, 
received by the RO in November 1952, the veteran stated that 
he had been told that he would never be able to do any heavy 
work, as a result of arthritis that caused sharp pain in the 
hip and leg.  

In his divorce papers dated in October 1972, the veteran 
received the television and appliance business that included 
all parts and equipment dealing with the business, such as 
television sets and washers.  

A VA examination report dated in May 1979 indicates that the 
veteran had worked as a manager from September 1955 to 
December 1968 and as a salesman from March 1969 to that time. 
The veteran stated that he had lost 5 weeks of work over the 
preceding 12 months because of very bad pains in the hip.  

In a VA examination reported dated in December 1979, the 
veteran reported working at his television business as a 
salesman.  He stated that he had lost 5 weeks of work over 
the preceding 12 months because of pain in the lower back and 
an eye operation.  

Private hospital records dated in February 1981 reflect that 
the veteran continued his employment at his television and 
appliance business.  

In an April 1981 statement, a private doctor indicated that 
the veteran had undergone a total articular resurfacing 
arthroplasty of the left hip for post-traumatic 
osteoarthritis.  Following rehabilitation, the veteran was 
allowed to be engaged in clerical-type work or a desk-type 
job.  

A VA examination report dated in February 1982 indicates that 
the veteran reported being unemployed since about March 1979 
because of sever pain of the left hip and spine.  A 
subsequent VA examination dated in June 1990 shows that the 
veteran remained unemployed.  

As of a November 1990 rating decision, the veteran's service 
connected disabilities are post-operative total left hip 
arthroplasty revision, evaluated as 50 percent disabling, and 
levoscoliosis of the lumbar spine, secondary to left leg 
shortening, with degenerative arthritis, evaluated as 10 
percent disabling.

A VA examination report dated in May 1991 shows that the 
veteran reported helping out his wife at the television and 
repair business.  He noted that the type of work was 
answering the telephone, but that there was no income since 
about 1982.  He attributed time lost from work as due to 
arthritis.  

A June 1995 statement from the Social Security Administration 
(SSA) shows the veteran's earnings record.  1979 is the last 
year that shows earnings.  

At the time of his application for a TDIU in October 1995, 
the veteran reported sales work from 1969 to 1979.  He noted 
that about 1/2 the time during that period was lost due to 
illness.  His highest level of education was an equivalency 
high school diploma.  He stated that he became too disabled 
to work in 1979.  The veteran listed several clerical jobs to 
which he applied for work in 1979.  

In connection with his appeal, the veteran submitted a notice 
of disagreement, dated in February 1996, in which he 
complained of being unable to obtain employment due to his 
service-connected disability.  He reported that he was unable 
to neither stand for any length of time nor was he able to 
sit long or walk for any distance.  The veteran stated that 
he had constant pain in his back.  

The veteran was afforded a VA examination in March 1997.  His 
subjective complaints included fairly constant low back pain.  
He reported some pain of the left hip and leg, but that was 
stated to be "not bad" at that time.  Objective findings 
noted that the veteran appeared healthy, and he did not 
utilize a cane.  He walked with a left-sided limp.  His 
equilibrium was satisfactory.  Examination of the hips 
revealed that leg alignments were normal; there was a one-
inch shortening of the left lower limb.  Forward flexion of 
the left hip was to 85 degrees; extension was to 5 degrees; 
abduction was to 35 degrees; adduction was to 20 degrees; 
internal rotation was to 25 degrees; and external rotation 
was to 40 degrees.  

Examination of the lumbosacral spine showed no fixed 
deformity.  Muscle tone was good without any spasm, atrophy, 
or tenderness.  Forward flexion of the low back was to 70 
degrees; extension was to 25 degrees; bilateral lateral 
flexion was to 25 degrees; and bilateral lateral rotation was 
to 25 degrees.  There was no objective evidence of pain on 
motion.  Both lower limbs were negative for any neurological 
deficiency.  

An X-ray of the left hip demonstrated a total hip prosthesis 
in satisfactory position.  An X-ray of the lumbosacral spine 
showed mild degenerative disc disease.  The pertinent 
diagnoses were status post surgery of the left hip with total 
hip prosthesis and mild degenerative disc disease of the 
lumbosacral spine.  

A VA examination was conducted in October 1998.  The examiner 
recorded that the veteran worked at "Ford" for 27 years, and 
that he was now retired.  The veteran stated that he was able 
to cope with normal daily activities.  As far as 
employability, the veteran stated that he thought he might be 
able to do sedentary work such as answering telephones or 
office work.  His physical complaints included worsening pain 
in the low back.  There was not much complaint of pain in the 
left hip, except for occasional sharp pain that tended to 
collapse the leg.  He indicated that he used the G.I. Bill to 
obtain some further education.  The veteran reported that he 
had flare-ups of back and hip pain from one to three times 
per month, and that the episodes lasted about 7-8 days.  

On physical examination, the veteran did not appear to be in 
any distress.  The pelvis was slightly tilted.  Muscle tone 
of the back was good, and there was no spasm or scoliosis.  
Forward flexion of the low back was to 70 degrees with pain; 
and backward extension, bilateral lateral flexion and 
bilateral rotation were all to 25 degrees, without any 
complaints of pain.  Both lower limbs were negative for any 
neurological deficiency.  Leg alignment was good; there was a 
one-inch shortening of the left leg.  Left hip flexion was to 
85 degrees; extension was to 5 degrees; abduction was to 35 
degrees; adduction was to 20 degrees; internal rotation was 
to 25 degrees; and external rotation was to 40 degrees.  

X-ray of the lumbosacral spine showed mild degenerative disc 
disease.  An X-ray of the left hip demonstrated total hip 
prosthesis in good position with satisfactory fixation.  The 
diagnoses were status post total hip arthroplasty, left side, 
with one-inch shortening of the left lower limb; very mild 
degenerative disc disease of the lumbar spine, lower area; 
and normal right hip without any arthritis.  The examiner's 
opinion was that the clinical evidence was not consistent 
with the severity of pain and other symptoms.  The examiner 
opined that the left hip had adequate range of motion, and 
there was less symptomatology than as explained by the 
veteran.  The left hip joint did not exhibit weakened 
movement, but the examiner explained that he could not 
speculate on the degree of fatigability on prolonged use.  As 
far as employability, the examiner concluded that the veteran 
was able to do sedentary jobs consistent with his training, 
experience and education.  The examiner noted that he had 
reviewed the veteran's record prior to making any opinions.  

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

If a veteran has not met the percentage requirements set out 
in 38 C.F.R. § 4.16(a), a claim for a total disability rating 
based upon individual unemployability "presupposes that the 
rating for the [service-connected] condition is less than 
100%, and only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  The provisions of 
38 C.F.R. § 4.16(b) allow for extraschedular consideration of 
cases in which veterans who are unemployable due to service-
connected disabilities but who do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(1999).   

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1999).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age or nonservice-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment, Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).  


Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's claim for a TDIU is a request for 
increased compensation, and the veteran's claim is considered 
to be well grounded.  In the instant case, there is no 
indication that there are additional records which have not 
been obtained and which would be pertinent to the present 
claims.  The veteran has been afforded a comprehensive VA 
examination by an examiner with access to his history and the 
claims file.  The record also reflects that the RO attempted 
to and/or obtained records of VA and private treatment 
identified by the veteran.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

When it is claimed that service-connected disabilities 
prevent a veteran from obtaining and retaining substantially 
gainful employment, the examining physician should address 
the extent of functional and industrial impairment which 
results from the veteran's service-connected disabilities.  
Gary v. Brown, 7 Vet. App. 229 (1994).   

Because the veteran's service-connected disabilities are 
rated as only 50 percent and 10 percent disabling, 
respectively, the schedular criteria for assignment of a 
total disability rating based on individual unemployability 
are not met.  38 C.F.R. § 4.16(a).  In an August 1999 SSOC, 
the RO notified the veteran that the claim had not been 
forwarded to the Director of Compensation and Pension 
Services as a referral for extraschedular consideration.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In the instant case, the veteran was afforded a VA 
examination in 1998 in which the medical expert reviewed the 
veteran's file, conducted a physical examination of the 
veteran and recorded any pertinent history.  After such 
review, the examiner concluded that the veteran was able to 
perform some types of employment consistent with his 
training, experience and education.  This medical opinion is 
of high probative value for the aforementioned reasons. See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In December 1999 written arguments, the veteran's 
representative questioned the 1998 VA examiner's conclusions 
by highlighting some of the veteran's reported symptoms and 
noting the requirements of sedentary positions.  However, as 
lay statements, such assertions are not competent to 
establish a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No other competent [medical] 
evidence has been submitted that refutes the 1998 examiner's 
conclusion that the veteran has the ability to perform 
certain types of gainful occupations.    

The competent and probative evidence in this case is clear.  
In sum, the available competent evidence shows the veteran to 
be employable in at least a sedentary capacity.  In each case 
the Board must determine whether evidence supports the 
veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  For the 
reasons and bases stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim as to the issue of entitlement to TDIU benefits.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to TDIU is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

